Citation Nr: 0213055	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-15 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  What evaluation is warranted for left knee arthritis from 
December 24, 1997?

2.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from December 1977 to November 
1981.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1998 decision by the Roanoke, Virginia, Regional 
Office (RO).  In December 2000, the Board remanded the case 
for further development.  

In November 2001 decision, the RO granted service connection 
for a back disorder, increased to 10 percent the evaluation 
for the left knee, and continued the denial of service 
connection for a right knee disorder.  In an April 2002 
statement, the representative acknowledged that the grant of 
service connection for a back disorder was the benefit sought 
on appeal.  Hence, that issue is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's service medical records include one dated 
in October 1978 where she complained that, inter alia, her 
right knee was swollen, but a right knee disorder was not 
diagnosed then or at any other time in service.

2.  There is no medical evidence of current right knee 
pathology.

3.  Since December 24, 1997, the veteran's left knee disorder 
has not been manifested by a limitation of flexion to 30 
degrees, or a limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a right knee 
disorder in service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The schedular criteria for an evaluation greater than 10 
percent for left knee arthritis during any period since 
December 24, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes (DC) 5003, 5010, 
5260, 5261 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's left knee disorder dates from a February 1981 
fall in her bathtub.  Her service medical records show that 
she was on sick call repeatedly, with complaints of swelling 
and tenderness, from then until her November 1981 separation 
from service.  X rays were negative, as was a June 1981 
arthrogram.  The only clear diagnosis made in-service was 
chondromalacia patella.  

With regard to her right knee, there is a single October 1978 
service medical record with a complaint that the knee was 
"puffy," but examiners focused on other complaints and a 
right knee disorder was not then, or ever, diagnosed.

Postservice medical evidence includes a December 1997 VA 
outpatient treatment record wherein the veteran complained of 
bilateral knee pain for years, worse during the preceding 
four days.  There was no swelling and no limitation of 
motion.  The impression was possible degenerative joint 
disease of the knees versus a tracking problem 
(chondromalacia).

At a May 1998 VA orthopedic examination the veteran gave a 
history of knee problems in service.  She stated that fell on 
three occasions, dislocated her left patella in one fall, and 
had arthroscopic surgery soon thereafter.  Notably, the 
service medical records do not reflect any history of in-
service arthroscopic surgery.  On examination in 1998, there 
was no effusion or instability of either knee.  There was 
medial joint line tenderness, and crepitus on the left but 
not the right.  February 1998 X rays were negative on the 
right, but showed mild patellofemoral arthritis on the left.  
The impression was bilateral patellofemoral pain related to 
patellofemoral arthritis, especially with the left knee.

A February 1999 evaluation by a physical therapist noted that 
the veteran exercised regularly on a treadmill.

In January 2001, the RO, pursuant to the December 2000 Board 
remand, asked the veteran to identify health care providers 
who had treated her knee disorders, but she did not respond.  
In May 2001, the RO asked the VA hospital for the veteran's 
treatment records and was advised that there were none other 
than the one dated in December 1997.

At an October 2001 VA orthopedic examination, the veteran 
complained of bilateral knee pain, left worse than right.  On 
examination, there was no crepitus, effusion, or instability 
of either knee.  There was tenderness at the medial aspect of 
the left knee in no distinct pattern, and infrapatellar 
tenderness, but no joint line tenderness, on the right.  
There was full extension of both knees, but the veteran would 
not flex the knees to more than 90 degrees for fear that pain 
would result.  X rays showed mild degenerative joint disease 
on the left and were negative on the right.  The examiner 
said that left knee symptoms were compatible with mild 
degenerative joint disease; he did not diagnose a right knee 
disorder

In November 2001, the VA clinical director opined that 
evidence was insufficient to show a right knee abnormality.

Analysis

At the outset, the Board notes that the Veterans  Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002), identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.   The duties to notify 
and assist claimants have been implemented by regulations 
published at 66 Fed. Reg. 45620 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the veteran's service medical records and VA 
examination reports are included in the file.  A June 1999 
Statement of the Case (SOC) advised her of the evidentiary 
shortcomings of her claims, a December 2000 Board remand 
advised her of VCAA, and a January 2001 letter from the RO 
asked her to identify health care providers who had treated 
her knees.  She did not respond to the RO letter, though she 
reported left knee arthroscopy apparently performed 
postservice.  Finally, in a May 2002 letter, the RO advised 
the veteran that her case was being sent to the Board, and 
invited her to submit any additional evidence she had 
directly to the Board.  The Board has not received any such 
evidence.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence that is not already of record, 
it is not possible for VA to notify the appellant of the 
evidence she should obtain and the evidence VA would attempt 
to obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of the VCAA, and 
that the evidence of record is sufficient to adjudicate the 
claim.

Turning now to the law applicable to the service-connection 
claim, service connection is granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred therein.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same disability, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

The veteran had a single episode, more than twenty years ago, 
when her right knee was "puffy."  A right knee disorder was 
not diagnosed then or at any other time in service.  She has 
not identified health care providers who treated a right knee 
disorder since service.  Right knee pathology has not been 
shown by X ray or clinical evaluation, and the VA clinical 
director opined that there is no evidence of right knee 
disability.  Accordingly, service connection for a right knee 
disorder is not warranted.

Turning now to the law applicable to the evaluation of the 
left knee disorder, the Board is not concerned here with 
service connection, as that has already been established; it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back to the date of the claim are 
considered.  38 C.F.R. § 4.1.  The history of disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability, and those specific ratings are generally 
considered adequate to compensate for considerable loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2001).  When there is a question as 
to which of two evaluations should be assigned, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, the 
lower evaluation is assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

In this case, there is X-ray evidence of mild degenerative 
joint disease of the left knee, and the examiner said her 
symptoms were compatible with that.  With arthritis, painful 
motion is an important factor of disability and evidence 
thereof, e.g., facial expression, wincing, etc., with 
pressure, manipulation, or motion, as well as crepitus in 
joint structures, should be carefully noted.  The law intends 
to recognize the residuals of healed injury, e.g., actually 
painful motion or unstable or malaligned joints, as entitled 
to at least the minimum compensable rating for the joint.  
Flexion elicits such manifestations and the joints involved 
should be tested for pain on active and passive motion and on 
weight- and nonweight-bearing.  38 C.F.R. § 4.59.

The diagnostic code for traumatic arthritis, DC 5010, refers 
adjudicators to DC 5003 (degenerative arthritis).  
Degenerative arthritis, evidence of which must be established 
by X-ray, is rated on the basis of limitation of motion 
according to the appropriate diagnostic codes for the joint 
or joints involved.

Turning then to the diagnostic codes for limitation of motion 
of the leg, the Board first recognizes that the normal range 
of motion of the leg is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The rating criteria for DC 5260 
(limitation of flexion of the leg) begin with a 
noncompensable evaluation when flexion is limited to 60 
degrees.  Under Diagnostic Code 5261 a 20 percent evaluation 
is warranted if extension is limited to 15 degrees.  

In this case, the veteran had full extension of the left leg 
and flexion to 90 degrees.  Hence, while a compensable 
evaluation is arguably in order in light of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), an evaluation in 
excess of 10 percent is clearly not in order.

Therefore, an increased evaluation for left knee arthritis is 
denied.

In reaching this decision the Board considered the 
application of the DeLuca case and 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  There is, however, no evidence of weakened motion, 
lack of coordination, atrophy from disuse, or bony deformity.  
Indeed, the veteran exercises regularly on a treadmill.  Her 
cooperation with the VA examiner trying to assess range of 
motion is questionable.  If there is no objective limitation 
of motion, a compensable evaluation is not warranted.  Still, 
in any event the Board is of the view that the veteran is 
adequately compensated, even for flare-ups or exacerbations 
of the left knee disorder, by the 10 percent evaluation 
currently assigned.



ORDER

An evaluation greater than 10 percent for a left knee 
disorder, during any period since December 24, 1997, is 
denied.

Service connection for a right knee disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

